PER CURIAM.
This case is on remand from the Supreme Court of the United States. Vicky, Child Pornography Victim v. Fast, — U.S.—, 134 S.Ct. 1934, 188 L.Ed.2d 955 (2014). Robert M. Fast pled guilty to receiving and distributing child pornography in violation of 18 U.S.C. § 2252A(a)(2). Vicky challenged the district court’s restitution order. This court dismissed her appeal, finding that the defendant must “proximately cause the victim’s losses.” In re Vicky, Child Pornography Victim, 709 F.3d 712, 721 (8th Cir.2013). The Supreme Court vacated this court’s judgment and remanded for further consideration in light of Paroline v. United States, — U.S.—, 134 S.Ct. 1710, 188 L.Ed.2d 714 (2014). In Paroline, the Court found that 18 U.S.C. § 2259 requires “restitution in an amount that comports with the defendant’s relative role in the causal process that underlies the victim’s general losses.” Paroline, 134 S.Ct. at 1727.
******
The case is remanded to the district court for further consideration in light of Paroline.